Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Andrew V. Siracuse, J.), entered November 18, 2002. The appeal was held by this Court by order entered December 31, 2003, decision was reserved and *1144the matter was remitted to respondent for further proceedings (2 AD3d 1343 [2003]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We previously held this case, reserved decision and remitted the matter to respondent to set forth the factual basis for its determination denying petitioner’s application for a variance (Matter of Fike v Zoning Bd. of Appeals of Town of Webster, 2 AD3d 1343 [2003]). Upon remittal, respondent properly set forth the findings of fact in its decision with respect to the factors set forth in Town Law § 267-b (3) (b) and set forth the factual basis for its determination. We now conclude that the determination denying the application for a variance “was rational and not arbitrary and capricious” (Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]). We have reviewed petitioner’s remaining contentions and conclude that they are without merit. Thus, we affirm the judgment dismissing the petition. Present—Pigott, Jr., PJ., Green, Hurlbutt, Scudder and Hayes, JJ.